DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Regarding claim 1, line 4, “and consists of one or more straight sections” should be changed to --and wherein the channel consists of one or more straight sections--. This suggestion is based off of the specification, where it appears as though the channel should consist of the one or more straight sections. As currently claimed, “consists” may modify a leakage detector or a channel.
Regarding claims 2-14, they are dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Caron et al. (US 5,265,464) (hereinafter Caron).
Regarding claim 1, Caron teaches a sensor system for monitoring sealing of a connection [monitoring of mounting status of an O-ring] (see Abstract), comprising: 
a sensor holder [carrier 12] (Col 2, lines 44-46, see Figs. 1-3);
a sensor [10] mounted on the sensor holder [sensor 10 mounted on carrier 12] (Col 2, line 45, see Figs. 1-3); and
a leakage detector [22, 54, 64, 66, 70, 76, 34] including a channel [22] that is arranged in the sensor holder [carrier having air flow passage 22] (Col 2, line 43 - Col 4, line 19, see Figs. 1-3) and wherein the channel consists of one or more straight sections arranged perpendicular and/or parallel to a longitudinal axis of the sensor [passage 22 consisting of straight sections arranged perpendicular and/or parallel to a longitudinal axis of the sensor] (see Figs. 2-3).
Regarding claim 2, Caron as applied to claim 1 above teaches the claimed invention, in addition to wherein the leakage detector further includes a plurality of straight sections arranged perpendicular to each other and connected to each other [various straight sections arranged perpendicular each other, such as from manifold 68] (see Fig. 3).
Regarding claim 3-4, Caron as applied to claims 1-2 above teaches the claimed invention, in addition to wherein the sensor has an end that is configured to permit mounting of the sensor system (see Fig. 2); and wherein the leakage detector is arranged adjacent to an end of the sensor and is configured to indicate a leakage of the connection between the sensor holder and the sensor [if O-ring 26 is missing (leakage between sensor holder and sensor), pressure in manifold 68 will not rise and ball float 78 will remain near bottom of manometer] (Col 4, lines 7-19).
Regarding claim 5, Caron as applied to claim 3 above teaches the claimed invention, in addition to further comprising a sealing element that is arranged at the end of the sensor and configured to seal the connection between the sensor holder and the sensor when the sensor is mounted [O-ring 26] (Col 2, lines 65-67, see Figs. 2-3).
Regarding claims 7 and 12, Caron as applied to claims 1 and 2 above teaches the claimed invention, in addition to wherein the sensor holder is designed as a flange (see Figs. 2-3).
Regarding claims 8 and 13, Caron as applied to claims 1 and 2above teaches the claimed invention, in addition to wherein the sensor is a fill level sensor, a limit level sensor, or a flow sensor [air flow sensor 10] (Col 2, lines 40-45).
Regarding claims 9 and 14, Caron as applied to claims 1 and 2 above teaches the claimed invention, in addition to further comprising a closure apparatus, wherein the closure apparatus is arranged at an open end of the channel and configured to close or seal the channel [seal member 54 including seal 62 which occludes one end of the passage 22] (see Fig. 3).
Regarding claim 10, Caron as applied to claim 1 above teaches the claimed invention, in addition to wherein the closure apparatus is a grub screw, a closure cap, a lid, or an insert disk [seal member 54 as a closure cap or lid] (see Fig. 3).

Regarding claim 15, Caron teaches a leakage detector [22, 54, 64, 66, 70, 76, 34] for monitoring sealing of a connection [monitoring of mounting status of an O-ring] (see Abstract), comprising: 
a channel [22] that is arranged in a sensor holder [carrier 12 having air flow passage 22] (Col 2, line 43 - Col 4, line 19, see Figs. 1-3) and consists of one or more straight sections arranged perpendicular and/or parallel to a longitudinal axis of a sensor [passage 22 consisting of straight sections arranged perpendicular and/or parallel to a longitudinal axis of sensor 10] (see Figs. 2-3),
wherein the connection is between the sensor holder and the sensor mounted on the sensor holder [monitoring of mounting status of an O-ring between sensor 10 and carrier 12] (see Abstract, Figs. 2-3).
Regarding claim 16 Caron as applied to claim 15 above teaches the claimed invention, in addition to further comprising a plurality of straight sections arranged perpendicular to each other and connected to each other. [various straight sections arranged perpendicular each other, such as from manifold 68] (see Fig. 3).
Regarding claim 17, Caron as applied to claims 15 above teaches the claimed invention, in addition to wherein the leakage detector is arranged adjacent to an end of the sensor and is configured to indicate a leakage of the connection between the sensor holder and the sensor [if O-ring 26 is missing (leakage between sensor holder and sensor), pressure in manifold 68 will not rise and ball float 78 will remain near bottom of manometer] (Col 4, lines 7-19), and wherein the sensor has an end that is configured to permit mounting of the sensor system (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caron, as applied to claims 1 and 2 above, and further in view of Gonzales (US 2018/0149549 A1) (hereinafter Gonzales).
Regarding claims 6 and 11, Caron as applied to claims 1 and 2 above teaches the claimed invention, except for wherein the leakage detector further includes a filter that is arranged in one of the straight sections of the channel and is provided with a dye and configured to visualize leakage. Caron teaches the usage of a pressure sensor system for detecting a leak (see Fig. 3). Gonzales teaches a leak detection system comprising a filter [membrane] having a dye [indicator compound] that is configured to change color upon contact with a leaking substance in order to visualize the leakage and detect a leak (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Caron with Gonzales to substitute the pressure sensor system of Caron with the filter provided with a dye and configured to visualize leakage, for the predictable result of detecting a leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861